Morgan, J.
Error to reverse a judgment for plaintiff in the lower court in her action for damages to her crops and land caused by seepage from defendant’s irrigating ditch.
All the material issues in this ease have bee»? determined in the case of North Sterling Irrigation Dist. v. Dickman (Colo.), 149 Pac., 97, recsJZuf decided. The plaintiff in error was the defendant in both cases, and the lands of the plaintiffs were contiguous, and were injured in the same way and at the same time. Therefore, the opinion in that case as to the question of pleading and proving negligence, the measure of damages and the sufficiency of the proof of title are adopted as controlling in this ease. The judgment of the lower court, therefore, is affirmed as to the first cause of action and reversed as to the seeond, with privilege to amend as ordered in that case.

Judgment affirmed in part and reversed in part.